DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Pre-Amendment filed 03/17/2022.
Claims 1-14 are pending in this application. In the Amendment, claim 5 was amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (“Fujita”, US 2010/0251168) in view of Lefor et al. (“Lefor”, US 2017/0242567).
As per claim 1, Fujita teaches a method comprising: 
at an electronic device in communication with a touch screen (Fujita, para.30, display unit 108): 
while displaying, via the touch screen, a user interface, receiving a request to display a user interface element overlaid on the user interface (Fujita, para.32-33, Fig.2 (a-d), user operates a control on panel to display elements 201, 210); 
in response to receiving the request to display the user interface element overlaid on the user interface, displaying, via the touch screen, the user interface element overlaid on the user interface (Fujita, para.33, Fig.2(a-d), interface 200 overlaid with element 201, 210);
while displaying the user interface with the user interface element overlaid on it, receiving, via the touch screen, an input including a contact detected in the user interface, outside of the user interface element (Fujita, para.36, element closed with touch on area 320 outside of element); and
in response to receiving the input including the contact detected in the user interface, outside of the user interface element: 
in accordance with a determination that the input is a tap input, ceasing display of the user interface element without interacting with the user interface in accordance with the input (Fujita, para.36, element closed with touch on area 320 outside of element).
However, Fujita does not disclose in accordance with a determination that the input is a swipe input and the user interface is interactable with a swipe input, ceasing display of the user interface element and interacting with the user interface in accordance with the swipe input. Lefor teaches a method of interacting with an interface wherein a determination that the input is a swipe input (Lefor, para.32, 34, pointing device interactions such as swipe or click and hold mouse) and the user interface is interactable with a swipe input, ceasing display of the user interface element (Lefor, para.32, 34, 51, pointing device interactions to stop display of dialog) and interacting with the user interface in accordance with the swipe input (Lefor, para.24, 26, user may navigate data in interface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Lefor’s teaching with Fujita’s method in order to minimize user actions for navigating an interface.
As per claim 3, the method of Fujita and Lefor teaches the method of claim 1, wherein interacting with the user interface in accordance with the swipe input does not include scrolling through the user interface (Lefor, para.24, 26, 32, 34, user swipes to hide element).
As per claim 5, the method of Fujita and Lefor teaches the method claim 1, wherein: the swipe input includes touchdown of a contact on the touch screen followed by movement of the contact on the touch screen, and ceasing display of the user interface element is in response to detecting the movement of the contact on the touch screen (Lefor, para.24, 26, 32, 34, user swipes to hide element).
As per claim 7, the method of Fujita and Lefor teaches the method of claim 1, wherein the user interface element is a non-contextual menu (Lefor, para.25, dialog 106).
As per claim 8, the method of Fujita and Lefor teaches the method of claim 1, wherein the user interface includes a first respective user interface element and a second respective user interface element (Lefor, para.24, 26, Fig.1, interface 104 includes navigatable elements including left scrolling pane and two vertical right panes), the swipe input is directed to the first respective user interface element, and interacting with the user interface in accordance with the swipe input includes interacting with the first respective user interface element in accordance with the swipe input without interacting with the second respective user interface element (Lefor, para.24, 26, Fig.1, interface 104 includes independently interactable element in left scrolling pane thru pointing device).
As per claim 9, the method of Fujita and Lefor teaches the method of claim 1, wherein the user interface includes a first respective user interface element that is interactable with a swipe input (Lefor, para.24, 26, Fig.1, interface 104 includes independently interactable element in left scrolling pane thru pointing device) and a second respective user interface element (Lefor, para.24, 26, Fig.1, interface 104 includes elements: left scrolling pane and two vertical right panes), the swipe input is directed to the first respective user interface element, and interacting with the user interface in accordance with the swipe input includes interacting with the user interface without interacting with the first respective user interface element and the second respective user interface element (Lefor, para.24, 26, 40, Fig.2, interface includes ability to scroll entire page).
As per claim 10, the method of Fujita and Lefor teaches the method of claim 1, wherein interacting with the user interface in accordance with the swipe input includes navigating through the user interface in one or more directions that are the same as, and defined by, one or more directions of the swipe input (Lefor, para.24, 26, Fig.1, interface 104 includes a left scrolling pane scrollable thru pointing device which is known to scroll down with swipe down).
As per claim 12, the method of Fujita and Lefor teaches the method of claim 1, further comprising: 
while concurrently displaying, on the touch screen, a first respective user interface of a first application and a second respective user interface of a second application (Fujita, Fig.2, apps 201, 210), wherein the first respective user interface includes a respective user interface element displayed overlaid on the first respective user interface (Fujita, para.33, Fig.2(a-d), interface 201 overlaid with element 210), receiving, via the touch screen, a respective input including a respective contact detected on the touch screen, outside of the respective user interface element (Fujita, para.36, element closed with touch on area 320 outside of element); and 
in response receiving the respective input and in accordance with a determination that the respective input is a respective swipe input (Lefor, para.32, 34, pointing device interactions such as swipe or click and hold mouse): 
in accordance with a determination that the respective swipe input is directed to the second respective user interface, interacting with the second respective user interface in accordance with the respective swipe input while maintaining display of the respective user interface element overlaid on the first respective user interface (Lefor, para.50, overlaid element may be moved to separate screen); and 
in accordance with a determination that the respective swipe input is directed to the first respective user interface: 
ceasing display of the respective user interface element (Lefor, para.32, 34, 51, pointing device interactions to stop display of dialog); and 
interacting with the first respective user interface in accordance with the respective swipe input (Lefor, para.24, 26, user may navigate data in interface).
Claims 13-14 are similar in scope to claim 1, and are therefore rejected under similar rationale.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (“Fujita”, US 2010/0251168) and Lefor et al. (“Lefor”, US 2017/0242567) in view of Plesur et al. (“Plesur”, US 2015/0160793).
As per claim 2, the method of Fujita and Lefor teaches the method of claim 1, wherein interacting with the user interface in accordance with the swipe input (Lefor, para.32, 34, pointing device interactions such as swipe or click and hold mouse) however the method does not expressly disclose scrolling through the user interface in accordance with the swipe inputs. Plesur teaches a method of interacting with an interface wherein scrolling through the user interface is done with the swipe inputs (Plesur, para.129-130).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Plesur’s teaching with the method of Fujita and Lefor in order to navigate the interface seamlessly.
As per claim 11, the method of Fujita and Lefor teaches the method of claim 1, however does not teach wherein interacting with the user interface in accordance with the swipe input includes navigating through the user interface in a predefined direction selected from one or more predefined directions based on the swipe input, and the predefined direction is different from a direction of the swipe input. Plesur teaches a method of interacting with an interface wherein interacting with the user interface in accordance with the swipe input includes navigating through the user interface in a predefined direction selected from one or more predefined directions based on the swipe input, and the predefined direction is different from a direction of the swipe input (Plesur, para.21, 118-119, 126, swiping of right to left displays previous items). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Plesur’s teaching with the method of Fujita and Lefor in order to navigate the interface seamlessly.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (“Fujita”, US 2010/0251168) and Lefor et al. (“Lefor”, US 2017/0242567) in view of Thorsander et al. (“Thorsander”, US 2013/0227482).
As per claim 4, the method of Fujita and Lefor teaches the method of claim 3, however does not teach wherein the swipe input is an edge swipe input that includes movement that starts from an edge of the touch screen, and interacting with the user interface in accordance with the edge swipe input includes displaying, on the touch screen, a second user interface different from the user interface. Thorsander teaches a method of interacting with an interface wherein the swipe input is an edge swipe input that includes movement that starts from an edge of the touch screen, and interacting with the user interface in accordance with the edge swipe input includes displaying, on the touch screen, a second user interface different from the user interface (Thorsander, Fig.7, para.80, 157-158, sidebar expansion or page/app switching). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Thorsander’s teaching with the method of Fujita and Lefor in order to navigate the interface seamlessly.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (“Fujita”, US 2010/0251168) and Lefor et al. (“Lefor”, US 2017/0242567) in view of Wandersleben et al. (“Wandersleben”, US 6,853,390).
As per claim 6, the method of Fujita and Lefor teaches the method of claim 1, wherein the user interface includes a respective user interface element (Lefor, para.25, modal dialog 106), however does not explicitly teach the user interface element to be a contextual menu associated with the respective user interface element. Wandersleben teaches a method of interacting with an interface wherein a contextual menu is displayed as a respective user interface element (Wandersleben, col.4, lines 10-19, Fig.1, context sensitive menu 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Wandersleben’s teaching with the method of Fujita and Lefor in order to modify underlying related information.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065. The examiner can normally be reached Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177          

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177